Title: Board of Visitors, University of Virginia, 16 July 1828
From: Board of Visitors, University of Virginia
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        Wednesday, July 16. This day was spent in a similar manner to the preceding.
                        
                            
                                
                            
                        
                    